Title: Isaac Smith Sr. to John Adams, 14 May 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Salem May 14th. 1776
      Mr. Adams
     
     I received last post a letter from Mr. Morris with referance to the fish I wrote to you about, sometime Ago—since which, and not hearing from you sooner I have concluded to ship itt on my Own Account.
     Upon Over hauling some of itt, by itts lying so long has hurt itt very much, some part of which is Only fit for the West India Market. I know of some which has been sold lately for the European Market not better, but I should not choose to ship itt Altogether As itt is, and therefore could not with propriety ship itt As fish of the first quality On any body’s else Account.
     I am sensible your time is taken up in more important Affairs than Mercantile Ones, and should not have troubled you now had not Mr. Morris desired to know through you.
     We have nothing New from Europe. A schooner from the West Indies with about 1,000 wt. powder on the publick Account—& are Sr. Your Most hume. servt.,
     
      Isaac Smith
     
    